Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,959,068. Although the claims at issue are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 1-20 fall entirely within the scope of claims 1-20 of U.S. Patent No. 9,959,068, or, in other words, the instant claims 1-20 are obvious over claims 1-20 of U.S. Patent No. 9,959,068.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,725,683. Although the claims at issue are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 1-20 fall entirely within the scope of claims 1-25 of U.S. Patent No. 10,725,683, or, in other words, the instant claims 1-20 are obvious over claims 1-25 of U.S. Patent No. 10,725,683.

Regarding claim 1, US Patent 9,959,068 teaches a data storage device comprising: non-volatile memory(Claim 1, storage device, a non-volatile memory is an obvious type of memory used in storage devices); and a controller coupled to the non-volatile memory(Claim 1, a controller of the storage device), wherein the controller is configured to: receive a signal via a first phy of a plurality of phys for performing an operation(Claim 1, receiving via a first phy of a plurality of phys, a signal); select a second 
Regarding claim 9, US Patent 9,959,068 teaches a data storage device, comprising: non-volatile memory(Claim 17, storage device, a non-volatile memory is an obvious type of memory used in storage devices); and a controller coupled to the non-volatile memory(Claim 17, a controller of the storage device) wherein the controller is configured to: receive a signal at a first phy of a plurality of phys(Claim 17, receiving via a first phy of a plurality of phys, a signal); select a second phy of the plurality of phys to utilize for performing an operation associated with the received signal; and perform, using the second phy, the operation associated with the received signal, wherein a respective power factor comprises a scaled percentage of a respective power value associated with each respective phy of the plurality of phys, and wherein a respective performance factor comprises a scaled percentage of a respective performance value associated with each respective phy of the plurality of phys(Claim 17, select, based on a respective power factor associated with each respective phy of the plurality of phys and a respective performance factor associated with each respective phy of the plurality of phys, a second phy of the plurality of phys to utilize for performing an operation associated with the received signal, wherein the wide port is further configured to perform, using the second phy, the operation associated with the received signal, wherein the respective power factor comprises a scaled percentage of a respective power value associated with each respective phy of the plurality of phys, and wherein the respective performance factor comprises a scaled percentage of a respective performance value associated with each respective phy of the plurality of phys).

Regarding claim 1, US Patent 10,725,683 teaches a data storage device comprising: non-volatile memory(Claim 1, storage device, a non-volatile memory is an obvious type of memory used in storage devices); and a controller coupled to the non-volatile memory(Claim 1, a controller of the storage device), wherein the controller is configured to: receive a signal via a first phy of a plurality of phys for performing an operation(Claim 1, receiving a signal via a first phy of a plurality of phys); select a second phy of the plurality of phys to utilize one of a wake up time factor associated with the received signal and a respective weight associated with the received signal; and perform the operation using the second phy, associated with the received signal(Claim 1, selecting, by a storage device controller, a second phy of the plurality of phys to utilize one of a wake up time factor associated with the received signal and a respective weight associated with the received signal; and performing the operation using the second phy, associated with the received signal).
Regarding claim 9, US Patent 10,725,683 teaches a data storage device, comprising: non-volatile memory(Claim 6, storage device, a non-volatile memory is an obvious type of memory used in storage devices); and a controller coupled to the non-volatile memory(Claim 6, a controller of the storage device) wherein the controller is configured to: receive a signal at a first phy of a plurality of phys(Claim 6, receiving a signal at a first phy of a plurality of phys); select a second phy of the plurality of phys to utilize for performing an operation associated with the received signal; and perform, using the second phy, the operation associated with the received signal, wherein a respective power factor comprises a scaled percentage of a respective power value associated with each respective phy of the plurality of phys, and wherein a respective performance factor comprises a scaled percentage of a respective performance value associated with each respective phy of the plurality of phys(Claim 6, selecting, by a storage device controller, a second phy of the plurality of phys to utilize for performing an operation associated with the received signal; and performing, using the second phy, the operation associated with the received signal, wherein a respective power factor comprises a scaled percentage of a respective power value associated with each respective phy of the plurality of phys, and wherein a respective performance factor comprises a scaled percentage of a respective performance value associated with each respective phy of the plurality of phys).
Claims 2-8 and 10-20 are further taught by the corresponding limitations in claims 1-25 of US Patent 10,725,683.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187